DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA et al. (US PGpub: 2018/0145131 A1), herein after TAMURA, in view of Shen et al. (US Patent: 20170317076 A1), herein after Shen.
Regarding claim 1, TAMURA teaches a method for manufacturing an IGBT device, comprising: forming a source of the IGBT device in a substrate, wherein the substrate is an MCZ substrate (Paragraph [0043]); performing annealing processing on the substrate, wherein a layer of oxide is formed on the surface of the source during an annealing process (Paragraph [0073]-[0074]); forming an interlayer dielectric layer (114) on the substrate, and performing nitrogen annealing processing on the substrate (Paragraph [0073]-[0074]).
Perhaps, TAMURA does not explicitly teach wherein the interlayer dielectric layer is comprised of a silicon nitride layer, a first type oxide layer, and a second type oxide layer, and a material used to form the first type oxide layer is different from a material used to form the second type oxide layer.
However, Shen teaches the interlayer dielectric layer is comprised of a silicon nitride layer, a first type oxide layer, and a second type oxide layer, and a material used to form the first type oxide layer is different from a material used to form the second type oxide layer (Paragraph [0012], [0013]-[0024]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use TAMURA’s method to modify with ILD layer as described by Shen such that the method can absorb or reduce strain caused in oxidation of the aluminum nitride layer and to suppress peeling of the etch stop layer..
Regarding claim 2, TAMURA does not teach the method for manufacturing an IGBT device, according to claim 1, wherein the forming an interlayer dielectric layer on the substrate, comprising: performing an LPCVD process to form the silicon nitride layer on the substrate; and performing PECVD processes to sequentially form the first type oxide layer and the second type oxide layer on the silicon nitride layer.

However, Shen teaches the interlayer dielectric layer is comprised performing an LPCVD process to form the silicon nitride layer on the substrate; and performing PECVD processes to sequentially form the first type oxide layer and the second type oxide layer on the silicon nitride layer. (Paragraph [0016]-[0024]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use TAMURA’s method to modify with ILD layer as described by Shen such that the method can absorb or reduce strain caused in oxidation of the aluminum nitride layer and to suppress peeling of the etch stop layer.
Regarding claim 3, TAMURA does not teach the method for manufacturing an IGBT device, according to claim 2, wherein the material of the first type oxide layer is silicon rich oxides, and the material of the second type oxide layer is oxides produced by means of chemical reactions.

However, Shen teaches wherein the material of the first type oxide layer is silicon rich oxides, and the material of the second type oxide layer is oxides produced by means of chemical reactions. (Paragraph [0012], [0013]-[0024]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use TAMURA’s method to modify with ILD layer as described by Shen such that the method can absorb or reduce strain caused in oxidation of the aluminum nitride layer and to suppress peeling of the etch stop layer.

Regarding claim 4, TAMURA teaches the method for manufacturing an IGBT device, according to claim 2, wherein the material of the first type oxide layer is oxide produced by a chemical reaction between 03 and TEOS, and the material of the second type oxide layer is oxide obtained from decomposition of TEOS. 

However, Shen teaches the material of the first type oxide layer is oxide produced by a chemical reaction between 03 and TEOS, and the material of the second type oxide layer is oxide obtained from decomposition of TEOS. (Paragraph [0012], [0013]-[0024])
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use TAMURA’s method to modify with ILD layer as described by Shen such that the method can absorb or reduce strain caused in oxidation of the aluminum nitride layer and to suppress peeling of the etch stop layer.

Regarding claim 5, TAMURA teaches the method for manufacturing an IGBT device, according to claims 1, wherein the diameter of the substrate is 12 inches (wafer diameter is dependent of wafer processing whether 6 inch, 8 inch, 12 inch).
Regarding claim 6, TAMURA teaches the method for manufacturing an IGBT device, according to claims 1, wherein the IGBT device is an FS-type IGBT device (FS region 20).
Regarding claim 7, TAMURA teaches the method for manufacturing an IGBT device, according to claims 1, wherein before forming a source of the IGBT device on a substrate, the method further comprising: forming a gate structure of the IGBT device (A gate structure 120 is formed on the front surface side of the semiconductor substrate 10).
Regarding claim 8, TAMURA teaches the method for manufacturing an IGBT device, according to claim 1, wherein forming a source of the IGBT device in a substrate, comprising: implanting N-type doping ions into a body of the IGBT device by means of an ion implantation process, to form the source (Paragraph [0007]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Relevant art:
CHEN et al. (US 20200135727 A1) teaches, ILD layer, an interlayer dielectric layer (ILD) 370 is formed over the dummy gate structure and the source/drain region. The ILD layer 370 includes one or more layers of silicon oxide, SiOC, SiOCN or SiCN or other low-k materials, or porous materials. After a planarization operation, the dummy gate structure is removed so as to make a gate space. Then, in the gate space, a metal gate structure 330 including a metal gate electrode and a gate dielectric layer, such as a high-k dielectric layer, is formed. Further, the cap insulating layer 340 is formed over the metal gate structure 330, so as to obtain the Fin FET structure shown in FIG. 1D. In FIG. 1D, parts of the metal gate structure 330, the cap isolation layer 340, sidewalls 330 and the ILD 370 are cut to show the underlying structure. (Paragraph [0021-[0024])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828